                                                       United States District Court
                                                       Central District of California


 UNITED STATES OF AMERICA vs.                                               Docket No.            CR 17-00556 PA

 Defendant     GERARDO MONTUFAR-RAMIREZ                                     Social Security No. U         K   N
       “Smokey ” (moniker); Ramirez, Gerardo Perolino;
       Montufar, Gerardo Petronilo; Estrada, Gerardo                        (Last 4 digits)
 akas: Edwin; Ramirez Edwin Gerardo

                                          AMENDED JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH     DAY     YEAR
              In the presence of the attorney for the government, the defendant appeared in person on this date.    03        05      2018

  COUNSEL                                                           Cuauhtemoc Ortega, DFPD
                                                                           (Name of Counsel)

     PLEA           X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                  NOT
                                                                                                              CONTENDERE              GUILTY
  FINDING           There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
                   Illegal Alien Found in the United States Following Deportation in violation of 8 U.S.C. § 1326(a), as
                   charged in Count One of the Information
JUDGMENT           The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/          contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM             Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that defendant GERARDO MONTUFAR-
  ORDER            RAMIREZ is hereby committed on the single-count information to the custody of the Bureau of Prisons to be imprisoned for a
                   term of 70 months.

It is ordered that defendant shall pay to the United States a special assessment of $100, which is due
immediately. Any unpaid balance shall be paid at $25 per quarter, and pursuant to the Bureau of Prisons’
Inmate Financial Responsibility Program.

Pursuant to Section 5E1.2(e) of the Guidelines, all fines are waived, as it is found that defendant does not
have the ability to pay a fine.

Upon release from imprisonment, defendant shall be placed on supervised release for a term of three years
under the following terms and conditions:

         1.         Defendant shall comply with the rules and regulations of the U.S. Probation Office
                    and General Order 18-10.

         2.         Defendant shall refrain from any unlawful use of a controlled substance. As directed
                    by the Probation Officer, defendant shall submit to one drug test within 15 days of
                    release from imprisonment. Thereafter, defendant shall also submit to periodic drug
                    testing as directed by the Probation Officer, not to exceed eight drug tests per month;

         3.         The defendant shall participate in outpatient substance abuse treatment counseling
                    program that includes urinalysis, saliva and/or sweat patch testing, as directed by the
CR-104 (09/11)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 1 of 5
 USA vs.         GERARDO MONTUFAR-RAMIREZ                                  Docket No.:     CR 17-556 PA

                     Probation Officer. The defendant shall abstain from using illicit drugs, alcohol, and
                     abusing prescription medications during the period of supervision.

         4.          As directed by the Probation Officer, the defendant shall pay all or part of the costs
                     of treating the defendant's drug to the aftercare contractor during the period of
                     community supervision, pursuant to 18 USC section 3672. The defendant shall
                     provide payment and proof of payment as directed by the Probation Officer.

         5.          During the period of community supervision the defendant shall pay the special assessment
                     in accordance with this judgment's orders pertaining to such payment

         6.          Defendant shall comply with the immigration rules and regulations of the United
                     States, and when deported from this country, either voluntarily or involuntarily, not
                     re-enter the United States illegally. Defendant is not required to report to the
                     Probation Office while residing outside of the United States; however, within 72 hours
                     of release from any custody or any re-entry to the United States during the period of
                     Court-ordered supervision, defendant shall report for instructions to the U.S.
                     Probation Office, located at 312 North Spring Street, Los Angeles, CA 90012;

         7.          Defendant shall not obtain or possess any driver’s license, Social Security number, birth
                     certificate, passport, or any other form of identification in any name, other than defendant’s
                     true legal name, without the prior written approval of the Probation Officer; nor shall
                     defendant use, for any purpose or in any manner, any name other than his true legal
                     name; and

         8.          Defendant shall cooperate in the collection of a DNA sample from defendant.

Defendant advised of his right to appeal.

Court recommends to the Bureau of Prisons that the defendant be evaluated for placement into a 500-hour
drug treatment program.

The Court further recommends that the defendant be incarcerated in a Southern California facility.
 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




              November 05, 2019
              Date                                              U. S. District Judge, PERCY ANDERSON



CR-104 (09/11)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                 Page 2 of 5
 USA vs.         GERARDO MONTUFAR-RAMIREZ                                              Docket No.:        CR 17-556 PA


 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                            Clerk, U.S. District Court



            November 05, 2019                                        By      /s/ Kamilla Sali-Suleyman
            Filed Date                                                      Deputy Clerk



 The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant shall not commit another Federal, state or local crime;         10.   the defendant shall not associate with any persons engaged in criminal
 2.    the defendant shall not leave the judicial district without the written             activity, and shall not associate with any person convicted of a felony
       permission of the court or probation officer;                                       unless granted permission to do so by the probation officer;
 3.    the defendant shall report to the probation officer as directed by the        11.   the defendant shall permit a probation officer to visit him or her at any
       court or probation officer and shall submit a truthful and complete                 time at home or elsewhere and shall permit confiscation of any
       written report within the first five days of each month;                            contraband observed in plain view by the probation officer;
 4.    the defendant shall answer truthfully all inquiries by the probation          12.   the defendant shall notify the probation officer within 72 hours of
       officer and follow the instructions of the probation officer;                       being arrested or questioned by a law enforcement officer;
 5.    the defendant shall support his or her dependents and meet other              13.   the defendant shall not enter into any agreement to act as an informer
       family responsibilities;                                                            or a special agent of a law enforcement agency without the permission
 6.    the defendant shall work regularly at a lawful occupation unless                    of the court;
       excused by the probation officer for schooling, training, or other            14.   as directed by the probation officer, the defendant shall notify third
       acceptable reasons;                                                                 parties of risks that may be occasioned by the defendant’s criminal
 7.    the defendant shall notify the probation officer at least 10 days prior             record or personal history or characteristics, and shall permit the
       to any change in residence or employment;                                           probation officer to make such notifications and to conform the
 8.    the defendant shall refrain from excessive use of alcohol and shall not             defendant’s compliance with such notification requirement;
       purchase, possess, use, distribute, or administer any narcotic or other       15.   the defendant shall, upon release from any period of custody, report
       controlled substance, or any paraphernalia related to such substances,              to the probation officer within 72 hours;
       except as prescribed by a physician;                                          16.   and, for felony cases only: not possess a firearm, destructive device,
 9.    the defendant shall not frequent places where controlled substances                 or any other dangerous weapon.
       are illegally sold, used, distributed or administered;




CR-104 (09/11)                                       JUDGMENT & PROBATION/COMMITMENT ORDER                                                                 Page 3 of 5
 USA vs.         GERARDO MONTUFAR-RAMIREZ                                        Docket No.:      CR 17-556 PA


             The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth below).


                  STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment pursuant to 18 U.S.C. §3612(f)(1). Payments may be subject
 to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties pertaining to restitution, however, are not
 applicable for offenses completed prior to April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant shall pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. §3613.

          The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).

         The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. §3664(k). The
 Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
 the manner of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for probation 18 U.S.C.
 §3563(a)(7).

           Payments shall be applied in the following order:

                     1. Special assessments pursuant to 18 U.S.C. §3013;
                     2. Restitution, in this sequence:
                               Private victims (individual and corporate),
                               Providers of compensation to private victims,
                               The United States as victim;
                     3. Fine;
                     4. Community restitution, pursuant to 18 U.S.C. §3663(c); and
                     5. Other penalties and costs.

                               SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

          As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure; and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant shall not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

           The defendant shall maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
 shall be deposited into this account, which shall be used for payment of all personal expenses. Records of all other bank accounts, including any
 business accounts, shall be disclosed to the Probation Officer upon request.

         The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                               These conditions are in addition to any other conditions imposed by this judgment.




                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                      to

CR-104 (09/11)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 4 of 5
 USA vs.         GERARDO MONTUFAR-RAMIREZ                                        Docket No.:      CR 17-556 PA

      at
      the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal




                                                                 CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk




                                                FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                    Defendant                                                       Date




                    U. S. Probation Officer/Designated Witness                      Date




CR-104 (09/11)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 5 of 5
